DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the applicant’s filing on January 27, 2020.  Claims 1-15 are pending and examined below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1)s being anticipated by Dold, WO 2019/007986 A1 (See attached English translation at end of the Dold’s document).
As to claim 10, Dold teaches an endstop mechanism for a steer by wire system a vehicle having a hand-operable controller for guiding movement of the vehicle, the endstop mechanism comprising (see the English translation section abstract and highlighted citations 7-8 and Fig. 1):
A haptic feedback mechanism having a motor coupled to the hand-operable controller for providing feedback torque on the hand-operable controller (see the English translation highlighted citations 6-7 and Fig.1; e.g. providing a haptic feedback to the steering wheel 23); and
A position sensor coupled to the haptic feedback mechanism for detecting an angular position of the motor or hand-operable controller (see the English translation highlighted citation 7 and Fig. 1; e.g. electrical sensor unit 3);
Wherein the haptic feedback mechanism increases the feedback torque within a predetermined range of an end of travel of the motor or hand-operable controller (see the English translation highlighted citations 1, 5).
As to claim 11, Dold teaches further comprising a speed sensor coupled to the haptic feedback mechanism for detecting a speed of the hand-controller, wherein the feedback torque is adjusted by modifying a velocity damping coefficient proportional to the speed within the predetermined range and a proximity to the end of the travel (see the English translation highlighted citations 2-5 and Fig. 1; e.g. the feedback torque is controlled through adjustment of damping the steering movement).
As to claim 13, Dold teaches wherein the feedback torque is adjusted by modifying a damping coefficient proportional to the speed and inversely proportional to a proximity to the end of travel (see the English translation highlighted citations 2-5 and Fig. 1; e.g. the feedback torque is controlled through adjustment of damping the steering movement).
As to claim 15, Dold teaches wherein the hand-operable controller is a steering wheel (see the English translation highlighted citation 7 and Fig. 1).
Allowable Subject Matter
Claims 1-9 are allowed.
Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	October 19, 2021